PER CURIAM.
This is an appeal from an order which approves an accounting and certain expenditures by Sylvia Robards as personal representative of the estate of Mable Dow, and as successor trustee of a trust established by Mable Dow. We find no error by the trial court in the interpretation of the will, the trust agreement and amendments thereto, and the applicable statutes.
Both sides agree that there is a technical error in paragraph six of the trial court’s order. The parties agree that the percentage allocations set forth in paragraph six were intended to apply to expenditures made after the date of the trial court’s order, but do not apply to expenditures already made. With that exception, the order now under review is affirmed.
Affirmed in part, reversed in part, and remanded for correction of order.